Exhibit 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

BETWEEN

PENSON FINANCIAL SERVICES, INC.

AND

KNIGHT EXECUTION & CLEARING SERVICES LLC

MAY 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

     1   

ARTICLE II ACQUIRED ASSETS; PURCHASE PRICE

     7   

Section 2.1

  Purchase and Sale of Assets      7   

Section 2.2

  Assumption of Certain Liabilities and Obligations      7   

Section 2.3

  Exclusion of Liabilities and Obligations      8   

Section 2.4

  Instruments of Transfer and Conveyance      8   

Section 2.5

  Purchase Price      9   

Section 2.6

  Assignment of Contracts and Rights      10   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     10   

Section 3.1

  Organization, Standing and Authority      10   

Section 3.2

  Authorization and Binding Obligation      10   

Section 3.3

  No Violations      11   

Section 3.4

  Title to and Condition of Assets      11   

Section 3.5

  Consents; Governmental/Regulatory Authority      11   

Section 3.6

  Financial Information; Financial Condition; Effect of Sale of Assets      11
  

Section 3.7

  Legal Actions      12   

Section 3.8

  Compliance with Laws      12   

Section 3.9

  Authorizations      12   

Section 3.10

  Taxes      12   

Section 3.11

  Employees      13   

Section 3.12

  Contracts      13   

Section 3.13

  Registrations and Regulations      14   

Section 3.14

  Sufficiency of Assets      15   

Section 3.15

  Intellectual Property      15   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

     16   

Section 4.1

  Organization, Standing and Authority      16   

Section 4.2

  Authorization and Binding Obligation      16   

Section 4.3

  No Violations      16   

Section 4.4

  Consents; Governmental/Regulatory Authorities      16   

Section 4.5

  Litigation; Proceedings      16   

Section 4.6

  Compliance with Law      17   

Section 4.7

  Funding      17   

ARTICLE V COVENANTS

     17   

Section 5.1

  Conduct of Business by Seller      17   

Section 5.2

  Access to Information      17   

Section 5.3

  Regulatory Matters; Third Party Consents      18   

Section 5.4

  Offers of Employment      18   

Section 5.5

  Non-Competition and Non-Solicitation      20   

Section 5.6

  Confidentiality      21   

Section 5.7

  Expenses      22   

Section 5.8

  Access to Books and Records      22   

 

-i-



--------------------------------------------------------------------------------

Section 5.9

  Mail and Other Items      22   

Section 5.10

  Transition Period      23   

Section 5.11

  Transition      23   

ARTICLE VI TAX MATTERS

     24   

Section 6.1

  Purchase Consideration Allocation      24   

Section 6.2

  Transfer Taxes and Other Taxes      24   

Section 6.3

  Tax Treatment of Certain Payments      25   

Section 6.4

  Cooperation      25   

ARTICLE VII CONDITIONS PRECEDENT

     25   

Section 7.1

  Conditions to Obligations of Buyer      25   

Section 7.2

  Conditions to Obligations of Seller      26   

ARTICLE VIII CLOSING AND CLOSING DELIVERIES

     27   

Section 8.1

  Closing      27   

Section 8.2

  Deliveries by Seller      27   

Section 8.3

  Deliveries by Buyer      27   

ARTICLE IX TERMINATION

     28   

Section 9.1

  Termination Rights      28   

Section 9.2

  Effect of Termination      28   

ARTICLE X SURVIVAL; INDEMNIFICATION

     29   

Section 10.1

  Representations and Warranties      29   

Section 10.2

  Indemnification by Seller      29   

Section 10.3

  Indemnification by Buyer      29   

Section 10.4

  Procedure for Indemnification      29   

Section 10.5

  Limitation of Liability      29   

Section 10.6

  Exclusive Remedy      30   

ARTICLE XI MISCELLANEOUS

     30   

Section 11.1

  Notices      30   

Section 11.2

  Benefit and Binding Effect      31   

Section 11.3

  Governing Law      31   

Section 11.4

  Headings      31   

Section 11.5

  Bulk Transfer Heading      32   

Section 11.6

  Gender and Rules of Construction      32   

Section 11.7

  Entire Agreement      32   

Section 11.8

  Waiver of Jury Trial      32   

Section 11.9

  Counterparts      32   

 

-ii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
this 28th day of May, 2012, by and between Knight Execution & Clearing Services
LLC, a Delaware limited liability company (“Buyer”), and Penson Financial
Services, Inc., a North Carolina corporation (“Seller”).

RECITALS

A. Seller is engaged, through its Penson Futures division, in a futures
commission merchant business (the “FCM Business”, as defined herein).

B. Buyer wishes to acquire from Seller, and Seller wishes to sell to Buyer,
certain specified assets of the FCM Business, and Buyer wishes to assume, and
Seller wishes for Buyer to assume, certain specified liabilities of the FCM
Business.

AGREEMENT

In consideration of the foregoing premises and the respective representations,
warranties, covenants and agreements contained herein, and intending to be bound
legally, subject to the conditions and other terms herein set forth, Buyer and
Seller agree as follows:

ARTICLE I

DEFINED TERMS

The following terms shall have the following meanings in this Agreement.

“Acquired Assets” has the meaning set forth in Section 2.1.

“Affiliate” means a person or entity that directly or indirectly controls, is
controlled by or is under common control with a specified person or entity,
which the parties acknowledge shall, for purposes of Section 5.5, include the
Joint Venture notwithstanding that Seller is not the managing member.

“Agreement” means this Asset Purchase Agreement together with all schedules and
exhibits attached hereto, and all amendments hereto and thereof.

“Applicable Law” means all domestic or foreign federal, state or local statute,
law (whether statutory or common law), ordinance, rule, regulation, order, writ,
injunction, judgment or other requirement (including those of all SROs)
applicable to and legally binding on the FCM Business, the Acquired Assets,
Buyer or Seller, as applicable.

“Assigned Contracts” means the Leases and the other agreements set forth in
Schedule 2.1(iii).

“Assumed Liabilities” has the meaning set forth in Section 2.2.



--------------------------------------------------------------------------------

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity, SRO or pursuant
to any Applicable Law.

“Books and Records” shall mean all books, records (including employee records),
files, data, reports, plans, catalogs, client and customer lists, and other
documents of Seller to the extent used in and necessary for the operation and
administration of the FCM Business.

“Buyer” has the meaning set forth in the Preamble.

“CBOT” means the Chicago Board of Trade.

“CFTC” means the U.S. Commodities & Futures Trading Commission.

“CFTC Rules” mean the rules and regulations of the CFTC promulgated at Title 17
Chapter I of the Code of Federal Regulations.

“Closing” means the completion of those actions described in Section 8.2 and
Section 8.3 of this Agreement.

“Closing Date” means the date of the Closing specified in Section 8.1 of this
Agreement.

“CME” means the Chicago Mercantile Exchange.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commodity Exchange Act” means the Commodity Exchange Act and rules and
regulations promulgated thereunder.

“Competitive Business” has the meaning set forth in Section 5.5(a).

“Confidentiality Agreement” means that certain confidentiality agreement, dated
as of May 19, 2011, by and between Knight Capital Group, Inc. and Penson
Worldwide, Inc.

“Contingent Purchase Price” shall mean the sum of the Earnout Payments made by
Buyer to Seller pursuant to Section 2.5(c) hereof.

“Customer Contracts” has the meaning set forth in Section 2.1(a).

“Domain Names” means the Internet domain names listed on Schedule I of the
Seller Disclosure Schedule.

“Exchange Memberships” has the meaning set forth in Section 3.13(i).

“Excluded Assets” has the meaning set forth in Section 2.1(b).

“Excluded Liabilities” has the meaning set forth in Section 2.3.

 

-2-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean any and all Taxes (i) relating to the FCM Business,
the Acquired Assets or the Assumed Liabilities for any Pre-Closing Period
(including, for the avoidance of doubt, any such Taxes imposed on Buyer or its
Affiliates as a transferee or successor or otherwise attaching to the FCM
Business, the Acquired Assets or the Assumed Liabilities); or (ii) of Seller,
any of the owners of Seller or any of their respective Affiliates unrelated to
the FCM Business, the Acquired Assets or the Assumed Liabilities for any taxable
period. For purposes of this Agreement, in the case of any Straddle Period,
(i) Property Taxes for the Pre-Closing Period shall be equal to the amount of
such Property Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the Pre-Closing Period and the denominator of which is the number of days in the
entire Straddle Period, and (ii) Taxes (other than Property Taxes) for the
Pre-Closing Period shall be computed as if such taxable period ended as of the
close of business on the Closing Date.

“FCM Business” means (a) Futures client execution, custody and/or clearing
services provided by Seller in its capacity as a futures commission merchant
registered with the CFTC ; and (b) Retail Foreign Exchange Trading services
provided by Seller in its capacity as a Forex Dealer Member as required by the
National Futures Association; provided however that FCM Business shall not
include any futures business conducted by Penson Financial Services Canada Inc..

“FCM Revenue” means net revenues of Buyer (net revenues means gross revenues net
of interest expense and selling expense, in accordance with Seller’s past
practices as reflected in the FCM Financial Statements) or its applicable
Affiliate with respect to the FCM Business, calculated in accordance with U.S.
Generally Accepted Accounting Principles, provided that revenues shall only
include net revenues generated from customer account activity from clients
actively trading on Seller’s FCM Business platform as of or during the ninety
(90) days prior to the Closing Date and from clients of correspondents on
Seller’s FCM Business platform with clients actively trading on Seller’s FCM
Business platform as of or during the ninety (90) days prior to the Closing Date
(and, with respect to such existing correspondents with active clients,
including new clients of such correspondents who become clients through such
correspondents after the Closing), in each case whose Customer Contract is
continued with Buyer.

“FINRA” means the Financial Industry Regulatory Authority.

“Futures” means futures, options on futures, options on commodities and/or
derivative products.

“Futures Account” means those accounts maintained by Seller for customers,
introducing brokers or other clients in connection with Customer Contracts,
including those maintained at any SRO in support of customer trading.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to foreign or domestic federal, state, local, or municipal government, including
any department, commission, board, agency, bureau, subdivision, instrumentality,
official or other regulatory, administrative or judicial authority thereof, any
SRO and any other non-governmental regulatory body to the extent that the rules
and regulations or orders of such body have the force of law.

 

-3-



--------------------------------------------------------------------------------

“Initial Purchase Price” has the meaning set forth in Section 2.5(b).

“Intellectual Property Rights” means all proprietary and other rights, including
rights granted under license, in and to the following: (i) trademarks, service
marks, trademark registrations, service mark registrations, trade names, trade
dress, corporate names, logos and other designations of origin, applications to
register any of the foregoing and the goodwill associated therewith;
(ii) copyrights, copyrightable works, copyright registrations and applications
for registration of copyrights; (iii) the Domain Names; (iv) patents, design
patents and utility patents, all applications for grant of any such patents
pending as of the date hereof or as of the Closing, all improvements to the
inventions disclosed in each patent, registration or application and all
reissues, divisions, continuations, continuations-in-part, reexaminations and
extensions thereof; (v) Software; (vi) technical documentation, confidential
information, trade secrets, designs, inventions, technology, processes,
formulae, know-how, operating manuals and guides, financial, marketing and
business data, plans, new product development, technical and marketing surveys,
material specifications, product specifications, invention records, research
records, labor routings, inspection processes, equipment lists, engineering
reports and drawings, architectural or engineering plans, marketing and
licensing records, sales literature, customer and supplier lists, trade lists,
sales forces and distributor networks lists, advertising and promotional
materials, service and parts records, warranty records, maintenance records and
similar records; (vii) all rights and incidents of interest in and to all
non-competition or confidentiality agreements; (viii) copies and tangible
embodiments of all of the foregoing, as well as related documentation in
whatever form or medium; and (ix) all rights to sue or recover and retain
damages and costs and attorney’s fees for present and past infringement of any
of the foregoing.

“Joint Venture” means a joint venture, including any joint venture of the sort
currently contemplated by Seller with respect to its securities clearing
business, or any comparable venture, and the entities conducting such venture
(including its direct and indirect equity holders and their respective
Affiliates, and any successors thereto, subject to the last sentence of
Section 5.5(c).

“Leases” means those leases set forth on Schedule 2.1(iii).

“License Agreement” means the license agreement, substantially in the form
attached to this Agreement as Schedule II.

“Liens” means any security interest, mortgage, lien, pledge, charge, title
retention, security agreement or lease, except for taxes not yet due or payable
and encumbrances which do not materially impair the present use of the assets to
which they relate.

“Material Adverse Effect” means:

(a) with respect to Seller, any change, effect, event or occurrence that is
materially adverse to (i) the business, operations or financial condition of the
FCM Business taken as a whole, other than any such effect to the extent
resulting from (A) entering into, announcing or consummating this Agreement or
the transactions contemplated hereby, (B) any

 

-4-



--------------------------------------------------------------------------------

change in general economic or political conditions, capital markets, interest
rates or securities markets arising after the date hereof or (C) any change in
Applicable Law or U.S. generally accepted accounting principles or in
interpretations thereof arising after the date hereof (each of the foregoing,
the “MAE Exceptions”) (provided, that with respect to (B) and (C), the FCM
Business is not materially disproportionately affected by any such changes as
compared to any other comparable futures commission merchant); or (ii) the
ability of Seller to complete the transactions contemplated by this Agreement or
perform its obligations hereunder in accordance with the requirements set forth
in Section 7.1 hereof (including, as appropriate, any waivers with respect
thereto) within the time period contemplated by Article IX; and

(b) with respect to Buyer, any change, effect, event or occurrence that is
materially adverse to (i) the business, operations or financial condition of
Buyer, other than any such effect to the extent resulting from the MAE
Exceptions (provided, that with respect to clauses (B) and (C) of the MAE
Exceptions, Buyer is not disproportionately affected by any such changes as
compared to any other comparable company); or (ii) the ability of Buyer to
timely complete the transaction contemplated by this Agreement or timely perform
its obligations hereunder.

“Names” means the names Goldenberg Hehmeyer & Co., GHCO, First Capital Group,
Hedgebrokers.com and Efutures.com, and except for Goldenberg Hehmeyer & Co.
whether alone or in combination with other names, and derivatives thereof.

“NFA” means the National Futures Association.

“Pre-Closing Period” shall mean any taxable year or period (or portion thereof)
that ends on or before the Closing Date.

“Property Taxes” shall mean real, personal and intangible property Taxes.

“Purchase Consideration” shall have the meaning set forth in Section 2.5(b).

“Restricted Period” has the meaning set forth in Section 5.5(a).

“Retail Foreign Exchange Trading” means any account, agreement, contract or
transaction described in Sections 2(c)(2)(B)(i) or 2(c)(2)(C)(i) of the
Commodity Exchange Act.

“Retained Records” has the meaning set forth in Section 5.8.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and rules and
regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and rules and regulations promulgated thereunder.

“Seller” has the meaning set forth in the Preamble.

 

-5-



--------------------------------------------------------------------------------

“Software” means all computer software, including source code, object code,
operating systems and specifications, algorithms, data, databases and all
related documentation.

“SRO” means FINRA, NFA, CME, CBOT, any national securities exchange, any other
derivatives clearing organization or securities exchange, futures exchange,
designated contract market, commodities market, clearinghouse, clearing
organization or corporation or other similar federal, state or foreign
self-regulatory body or organization.

“Straddle Period” shall mean any taxable period beginning on or before and
ending after the Closing Date.

“Standard Customer Agreements” has the meaning set forth in Section 3.13(g).

“SunGard Contract” shall means that certain remote processing agreement, dated
June 17, 2009, between SunGard Futures Systems, a division of SunGard Systems
International Inc., a Pennsylvania corporation, and Seller (as successor to
Penson GHCO, an Illinois general partnership), including the schedules and
exhibits thereto.

“Tax Return” shall mean any and all returns, declarations, reports, statements,
elections, claims for refund, information returns or statements or similar
documents filed or required to be filed with any Taxing Authority with respect
to any Taxes, and including any schedule or attachment thereto and any amendment
thereof.

“Taxes” shall mean any and all federal, state, local, foreign or other taxes,
imposts, duties, levies, assessments and other charges of any kind whatsoever,
including, without limitation, all income, excise, franchise, gains, capital,
real property, goods and services, transfer, value added, gross receipts,
windfall profits, severance, ad valorem, personal property, sales, use, license,
stamp, documentary stamp, mortgage recording, employment, payroll, social
security, unemployment, disability, estimated or withholding taxes, and all
customs and import duties, in each case whether disputed or not, and together
with any interest, penalties or additions to tax imposed with respect thereto.

“Taxing Authority” shall mean any Governmental Entity having jurisdiction over
the assessment, determination, collection or other imposition of any Tax.

“Transfer Taxes” shall have the meaning set forth in Section 6.2.

“Transferred Exchange Memberships” has the meaning set forth in Section 2.1(a).

“Transition Period” has the meaning set forth in Section 5.10(a).

“Transition Services Agreement” has the meaning set forth in Section 5.10(a).

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

ACQUIRED ASSETS; PURCHASE PRICE

Section 2.1 Purchase and Sale of Assets. (a) Subject to the terms and conditions
of this Agreement, Buyer shall purchase from the Seller and the Seller shall, or
shall cause its Affiliates to, sell, convey, transfer, assign and deliver to
Buyer, on the Closing Date, the Acquired Assets, free and clear of any Liens,
and subject to the terms and conditions of this Agreement. The term “Acquired
Assets” shall mean all of the Seller’s right, title and interest in and to the
following: (i) all Books and Records; (ii) all of the agreements with customers,
introducing brokers or other clients, including employee accounts, pursuant to
which Seller provides services in connection with the FCM Business (“Customer
Contracts”), all of such customers’ account assets segregated under the
Commodity Exchange Act or separately maintained pursuant to CFTC Rule 30.7
(including any assets and collateral held in any Futures Account and all
customer accounts and collateral with respect to the FX business conducted by
the FCM business, but excluding any accounts or collateral related to the FX
business conducted by other divisions of Seller), and all rights of the Seller
thereunder (other than any Customer Contract or related assets or right
associated with any customer, introducing broker or other client engaged in, or
threatening to engage in, any litigation, arbitration or other proceeding with
Seller or its Affiliates, or with delinquent liabilities, of which the Seller
has reasonable commercial knowledge (the Customer Contracts of such customers,
introducing brokers or other clients, inclusive of such related assets or
rights, “Excepted Customer Contracts”)); (iii) all of the Leases and all of the
other Assigned Contracts set forth in Schedule 2.1(iii), and all rights of the
Seller thereunder; (iv) all of the membership seats and licenses listed on
Schedule 2.1(iv) (the “Transferred Exchange Memberships”); (v) the Intellectual
Property Rights primarily used in the FCM Business, including the Names and the
other rights set forth on Schedule 2.1(v), and excluding those to be provided
pursuant to royalty-free license agreements as contemplated on such Schedule;
(vi) all of the equipment, office furniture, fixtures, business machines, office
and telephone equipment and supplies, computer hardware and software, and all
other tangible personal property primarily used in the FCM Business; and
(vii) an amount in cash equal to all accrued but unpaid commissions owing to
Transferred Employees and any other employee compensation or benefits
obligations or related withholding or similar obligations due to Transferred
Employees who will transfer from Seller to Buyer on the Closing Date.

(b) Anything herein to the contrary notwithstanding, the Acquired Assets shall
not include, and Buyer shall not purchase, any of the assets of the Seller or
its Affiliates not primarily used in the FCM Business, any required regulatory
and/or exchange guaranty or clearing funds or deposits, or any membership seats
that are not Transferred Exchange Memberships, or any rights to recovery in
respect of any arbitration, litigation or other proceeding not an Assumed
Liability (the “Excluded Assets”).

Section 2.2 Assumption of Certain Liabilities and Obligations. Upon the sale of
the Acquired Assets by Seller at the Closing, and subject to receipt of any
required counterparty consents in respect of the Assigned Contracts and Customer
Contracts and the payment by Seller to such counterparties of all amounts then
or to become due and owing in respect of the period ending as of the Closing,
Buyer shall assume and shall pay, perform and discharge, in a timely manner and
in accordance with the terms thereof, all liabilities and

 

-7-



--------------------------------------------------------------------------------

obligations attributable to the performance of the Assigned Contracts and
Customer Contracts (other than Excepted Customer Contracts) after the Closing,
provided that neither Buyer nor any of its Affiliates shall assume any
liabilities for any default, breach or violation thereof occurring prior to the
Closing, or for any action or omission of Seller or its Affiliates occurring or
failing to occur prior to the Closing, that, with the giving of notice, the
passage of time or both, would result in a default, breach or violation, of any
of the Assigned Contracts or Customer Contracts (the “Assumed Liabilities”). For
the avoidance of doubt, “Assumed Liabilities” shall include operating costs for
which the lessee is responsible pursuant to the terms of the Leases that are
Assumed Liabilities, but solely to the extent of such costs relating to the use
of the applicable leased property from and after the Closing.

Section 2.3 Exclusion of Liabilities and Obligations. Except to the extent
expressly provided in Section 2.2 hereof, Buyer shall not assume any
liabilities, obligations or commitments of the Seller or any of its Affiliates,
whether absolute, accrued, contingent, known or unknown or otherwise, whether or
not based on or arising out of or in connection with the FCM Business or the
Seller’s or such Affiliates’ ownership, possession, use or operation of the
Acquired Assets (the “Excluded Liabilities”). For the avoidance of doubt,
Excluded Liabilities shall include all liabilities or obligations of or with
respect to Excluded Taxes, as well as all existing or future liabilities,
obligations and commitments related to litigation, arbitration, administrative
or other proceedings or investigations involving the FCM Business that arose
prior to the Closing or arise following the Closing to the extent arising from
actions or omissions occurring prior to Closing, including without limitation
all litigation and arbitration presently pending or threatened against Seller or
any of its Affiliates, as well as all liabilities caused by any actual or
alleged breach of any contract by Seller or its Affiliates, any liabilities
caused by the failure of Seller or its Affiliates to comply with Applicable Law,
any liabilities with respect to Excepted Customer Contracts, and any liabilities
of Seller or its Affiliates arising in connection with the transactions
contemplated hereby.

Section 2.4 Instruments of Transfer and Conveyance. (a) At the Closing, the
Seller shall execute, acknowledge and deliver: (i) the officer’s certificates
and other documents required pursuant to Section 8.2 in form and substance
reasonably satisfactory to Buyer; (ii) a bill of sale conveying title to the
Acquired Assets, in a customary form to be reasonably agreed prior to Closing;
(iii) an assignment and assumption agreement, in a customary form to be
reasonably agreed prior to Closing, with respect to all Assigned Contracts and
other Assumed Liabilities; and (iv) such other documents and instruments as
Buyer may reasonably request to fully effect the transactions contemplated by
this Agreement that do not alter the Parties’ respective obligations hereunder.

(b) At the Closing, Buyer shall execute, acknowledge and deliver: (i) the
officer’s certificates and other documents required pursuant to Section 8.3 in
form and substance reasonably satisfactory to the Seller; (ii) an assignment and
assumption agreement, in a customary form to be reasonably agreed prior to
Closing, with respect to all Assigned Contracts and other Assumed Liabilities;
and (iii) such other documents and instruments as the Seller may reasonably
request to fully effect the transactions contemplated by this Agreement that do
not alter the Parties’ respective obligations hereunder.

 

-8-



--------------------------------------------------------------------------------

Section 2.5 Purchase Price. (a) In consideration for the transactions
contemplated hereby, Buyer shall pay Seller the Initial Purchase Price and the
Contingent Purchase Price (together, the “Purchase Consideration”) and shall
assume the Assumed Liabilities, in the manner and at the times set forth herein.

(b) On the Closing Date, Buyer shall pay Seller $5,000,000, by wire transfer of
immediately available funds to an account designated by Seller in writing at
least one business day prior to the Closing Date (the “Initial Purchase Price”).
The amount of the Initial Purchase Price allocated by the Buyer and Seller for
the purchase of the exchange memberships listed on Schedule 2.1(iv) (the
“Membership Allocation”) shall be equal to the bid price for each membership on
the Closing Date, as published by the CME Group membership department; provided,
however, that an amount calculated in accordance with this sentence may be held
back in respect of any Transferred Exchange Membership that is not transferred
to Buyer at Closing (e.g., as a result of Closing occurring at a time when the
proviso to Section 7.1(d) is applicable); provided, further, however, that in no
event shall the foregoing result in an Initial Purchase Price payable upon
Closing being less than $2,500,000. In the event of any holdback effected
pursuant to the preceding sentence, Buyer shall pay Seller, by wire transfer of
immediately available funds to the account designated pursuant to such sentence,
an amount equal to the amount held back on the first business day following the
transfer of the Transferred Exchange Membership.

(c) Within forty-five (45) days of the first, second and third anniversaries of
the Closing Date, Buyer shall pay Seller, by wire transfer of immediately
available funds to an account designated by Seller in writing at least two
(2) business days prior to the Closing Date, an amount (the “Earnout Amount”)
determined as follows: in the event FCM Revenue for the then trailing 12 month
period ending on the last day of the last full month of such 12 month period,
(a) is less than $21 million, then the Earnout Amount shall be $0, or (ii) is
greater than or equal to $21 million, then the Earnout Amount shall equal 1.25%
of the total FCM Revenue for every $1 million in FCM Revenue in excess of $20
million for such period. For example, if FCM Revenue for a period equals $30
million, the Earnout Amount shall equal 12.5% of the total FCM Revenue for that
period, or $3,750,000. For the avoidance of doubt, examples of the calculation
of the Earnout Amount at different FCM Revenue levels is attached hereto as
Schedule 2.5(c). Buyer shall promptly provide to Seller documentation setting
forth the calculation of the amount of such Earnout Payment in reasonable
detail. If within sixty days after the Seller’s receipt of an Earnout Payment
and the accompanying documentation, Seller shall not have objected in writing to
the amount thereof, then the Earnout Payment shall be deemed final. In the event
that Seller objects in writing within such sixty days period, Purchaser and
Seller shall negotiate in good faith to resolve the dispute. If Purchaser and
Seller fail to resolve such dispute within sixty days, the amount of such
Earnout Payment shall be determined, within a reasonable time, by an
independent, nationally recognized firm of accountants mutually selected by the
parties. The determination of such firm of accounts shall be final and binding
upon the parties. Each of Buyer and Seller shall bear all fees and costs
incurred by it in connection with the determination of the amount of any Earnout
Payment, except that the parties shall each pay one-half (50%) of the fees and
expenses of any accounting firm engaged pursuant to this Section 2.5(c).

 

-9-



--------------------------------------------------------------------------------

Section 2.6 Assignment of Contracts and Rights. Notwithstanding anything in this
Agreement to the contrary, unless Buyer otherwise expressly agrees in writing,
this Agreement shall not constitute an agreement to assign any Lease or other
Assigned Contract or any right thereunder if an attempted or actual assignment,
without the consent of an unaffiliated third party, would constitute a breach or
in any way adversely affect the rights of Buyer thereunder. With respect to any
such Lease or other Assigned Contract, Seller will use its reasonable best
efforts to obtain, or cause to be obtained, on or prior to the Closing Date, the
approvals or consents necessary to convey to Buyer the benefit thereof. Buyer
will cooperate with Seller in such manner as may reasonably be requested in
connection therewith. If such consent is not obtained on or prior to the Closing
Date, Seller shall continue to use commercially reasonable efforts to obtain any
such consent for a period of ninety (90) days after the Closing Date, and in the
event that any such consent is not obtained by the Closing Date, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights of Seller thereunder so that Buyer would not in fact receive all such
rights, Seller and Buyer will attempt to determine whether there is any mutually
agreeable arrangement under which Buyer would obtain the benefits and assume the
obligations thereunder in accordance with this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the correspondingly numbered section of the Disclosure
Schedule delivered by Seller to Buyer prior to the execution and delivery of
this Agreement (the “Seller Disclosure Schedule”), Seller represents and
warrants to Buyer, as of the date hereof and as of the Closing Date, as follows:

Section 3.1 Organization, Standing and Authority. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
North Carolina. Seller has all requisite corporate power and authority to
conduct the FCM Business as presently conducted, to execute and deliver this
Agreement and the documents contemplated hereby and to perform and comply with
all of the terms, covenants and conditions to be performed and complied with by
Seller hereunder and thereunder. Seller is duly qualified or licensed to do
business as a foreign corporation, and is in good standing, in every
jurisdiction where failure to be so qualified or licensed would be reasonably
likely to have a materially adverse impact on the FCM Business.

Section 3.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement by Seller have been duly authorized by all
necessary corporate action on the part of Seller and its Affiliates and equity
holders. This Agreement has been duly executed and delivered by Seller and,
assuming the due authorization, execution and delivery of this Agreement by
Buyer, constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization
or similar laws relating to or affecting creditors’ rights generally, or by
general equity principles (whether applied in a court of law or a court of
equity and including limitations on the availability of specific performance or
other equitable remedies).

 

-10-



--------------------------------------------------------------------------------

Section 3.3 No Violations. The execution, delivery and performance by Seller of
this Agreement and the documents contemplated hereby (i) will not conflict with
any provision of the articles of incorporation or by-laws or comparable
organizational or governing documents of Seller and its Affiliates; (ii) will
not conflict with, result in a breach of, or constitute a default under, any
applicable law, judgment, order, ordinance, injunction, decree, rule, regulation
or ruling of any court or governmental instrumentality, except as will not
individually or in the aggregate have a materially adverse impact on the FCM
Business; and (iii) will not conflict with, constitute grounds for termination
of, result in a breach of, constitute a default under or accelerate or permit
the acceleration of any performance required by the terms of, any agreement,
instrument, license or permit to which Seller or any of its Affiliates is a
party or by which Seller or any of its Affiliates or their respective assets may
be bound, except as would not have a Material Adverse Effect.

Section 3.4 Title to and Condition of Assets. Seller has good title to the
Acquired Assets, and on the Closing Date will convey ownership thereof to Buyer,
free and clear of all Liens. There are no material assets or properties used in
the conduct of the FCM Business as presently conducted which are not owned,
leased or licensed by Seller.

Section 3.5 Consents; Governmental/Regulatory Authority. Except as set forth in
Schedule 3.5, Seller is not required to submit any notice, report or other
filing with, or obtain any authorization, consent or approval from, any
Governmental Entity or SRO prior to the execution, delivery and performance by
Seller of this Agreement or the consummation of the transactions contemplated
herein.

Section 3.6 Financial Information; Financial Condition; Effect of Sale of
Assets.

(a) Seller has previously made available to Buyer the following financial
schedules, copies of which are attached as Section 3.6 of the Seller Disclosure
Schedule: (i) the unaudited trial balances, as of May 15, 2012, with respect to
the balance sheet of the FCM Business, and the related unaudited trial balances
with respect to the statement of income for the period from January 1, 2012
through May 15, 2012 (together, the “FCM Financial Statements”), (ii) an
accurate copy of list of customers of the FCM Business, including associated
revenues for the month of March 2012 and year-to-date through March 31, 2012,
and (iii) an accurate copy of the asset register of Seller with respect to the
FCM Business. The FCM Financial Statements present fairly in all material
respects the financial position of the FCM Business as of the dates thereof and
the results of operations for the FCM Business therein set forth, in each case
in accordance with GAAP consistently applied (other than the absence of notes);
the FCM Financial Information has been prepared in all material respects in
accordance with GAAP consistently applied during the periods involved and
consistent with the Books and Records.

(b) Seller is not insolvent on the date of this Agreement and shall not be
insolvent on the Closing Date. The transactions contemplated by this Agreement
(i) will not render Seller insolvent or leave Seller with assets and capital
unreasonably small in relation to the business in which it is engaged and
(ii) is not being undertaken by Seller with the intent to hinder, delay or
defraud its creditors. Seller agrees that the Purchase Consideration constitutes
reasonably equivalent value for the Acquired Assets.

 

-11-



--------------------------------------------------------------------------------

Section 3.7 Legal Actions. There is no action, suit, proceeding, litigation,
investigation or governmental proceeding pending, or to the reasonable
commercial knowledge of Seller threatened, before any court or governmental or
regulatory authority, against (i) any of the Acquired Assets or relating to any
of the Assumed Liabilities or (ii) Seller or its Affiliates, in either case,
that reasonably could be expected to have a Material Adverse Effect on Seller.
Seller is not subject to, or bound by, any judgment, order, writ, injunction or
decree of any court, or of any governmental body, including the SEC, or of any
arbitrator, that would prevent the conduct of the FCM Business substantially in
accordance with current practice.

Section 3.8 Compliance with Laws. The FCM Business is being and has been
operated in compliance with all Applicable Laws (including any written notices
or demands from any Governmental Entity with jurisdiction over the operation of
the FCM Business) save where the failure to so operate would not result in a
Material Adverse Effect.

Section 3.9 Authorizations. (a) Seller owns, holds or lawfully uses in the
operation of its business all Authorizations that are necessary for it to
conduct its business as currently conducted or for the ownership and use of the
assets owned or used by Seller in the conduct of the FCM Business free and clear
of all Liens, except where the failure to own, hold, possess or lawfully use any
such Authorizations would not in the aggregate be material to the FCM Business.
All Authorizations are valid and in full force and effect. All material
Authorizations are listed in Section 3.9(a) of the Sellers Disclosure Schedule.

(b) No event has occurred and to knowledge of Seller no circumstances exist that
(with or without the passage of time or the giving of notice) would reasonably
be expected to result in a violation or failure on the part of Seller to comply
with the terms of, or the revocation, withdrawal, termination, cancellation,
suspension or modification of any Authorization related to the Acquired Assets
or Assumed Liabilities where such violation, conflict, failure, withdrawal,
termination, cancellation, suspension or modification would reasonably be
expected to have a Material Adverse Effect the Buyers ability to operate the
Acquired Assets. Seller has not received written notice regarding any violation
of, conflict with, failure to comply with the terms of, or any revocation,
withdrawal, termination, cancellation, suspension or modification of, any
Authorization related to the Acquired Assets or Assumed Liabilities except
notices in respect of violations which have been fully and finally resolved to
the satisfaction of the applicable Governmental Entity and without further
liability, cost or penalty to the FCM Business or its owner. Neither Seller nor
any of its Affiliates is in default, nor has Seller received written notice of
any claim of default, with respect to any Authorization.

Section 3.10 Taxes. (a) All material Tax Returns required to be filed with
respect to the FCM Business, the Acquired Assets or the Assumed Liabilities have
been timely filed with the appropriate Taxing Authorities, and all such Tax
Returns were true, correct and complete in all material respects. All Taxes
shown as due and payable on such Tax Returns have been timely paid.

(b) All material Taxes relating to the FCM Business, the Acquired Assets or the
Assumed Liabilities required to have been withheld or collected with respect to
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party have been duly and timely withheld, collected
and paid to the appropriate Governmental Entity.

 

-12-



--------------------------------------------------------------------------------

(c) There are no Liens for Taxes upon any of the Acquired Assets, other than
Permitted Liens.

(d) No Tax audit or other Tax proceeding with respect to the FCM Business or the
Acquired Assets is pending or threatened by any Taxing Authority in writing.

(e) None of the Acquired Assets includes or consists of an interest in any
partnership, corporation or other entity for Tax purposes.

Section 3.11 Employees.

(a) Set forth on Schedule 3.11(a) of the Seller Disclosure Schedule is a list of
the employees of Seller and its Affiliates who are predominantly engaged in, or
in supporting, the FCM Business (the “FCM Employees”). Schedule 3.11 also sets
forth the current position held by each FCM Employee, the compensation payable
by Seller or its Affiliates to each FCM Employee, and the office location of
each FCM Employee.

(b) Seller is and at all times has been in material compliance with all
Applicable Law with respect to employment and employment practices, terms and
conditions of employment, classification of workers, wages and hours and
occupational safety and health, workers’ compensation, family and medical leave,
immigration, and occupational safety and health requirements, in each case, with
respect to the FCM Employees, and there are no pending or, to the knowledge of
Seller, threatened controversies or other actions with respect to any such
matters or any employment relationship.

(c) Other than as described on Schedule 3.11(c), arrangements between Seller and
its Affiliates, on the one hand, and any FCM Employee, on the other, that, as a
result of the execution of this Agreement, Seller approval of this Agreement or
the transactions contemplated by this Agreement (whether alone or in connection
with any other event(s)), could result in: (i) severance pay (or other
compensation or benefits) or any increase in severance pay (or other
compensation or benefits) upon any termination of employment or
(ii) acceleration of the time of payment or vesting, or any payment or funding
(through a grantor trust or otherwise) of any compensation or benefits, or an
increase of the amount payable or any other material obligation.

Section 3.12 Contracts. Other than the Customer Contracts, the Leases, the
Assigned Contracts and the agreements included on Schedule 7.1(f), there are no
contracts or agreements of Seller or its Affiliates that are necessary to the
operation of the FCM Business as currently conducted. Seller has provided to
Buyer true, correct and complete copies of each of the Customer Contracts,
Leases and the agreements included on Schedule 7.1(f). Seller has provided
access to Buyer of the Customer Contracts of Seller, and no customers,
introducing brokers or other clients have given written notice to Seller or any
of its Affiliates of its intent to terminate such Customer Contract or otherwise
reduce its business with the FCM Business or adjust the fee schedule under its
applicable Customer Contract. Each of the Customer Contracts, Leases and the
agreements included on Schedule 7.1(f) is valid, in full force and effect, and
is binding on and enforceable against Seller, and to the knowledge of Seller,
each other party thereto in accordance with its terms, except as would not,
individually or in the aggregate, reasonably be expected to be material to the
FCM Business. There are no existing defaults (or to

 

-13-



--------------------------------------------------------------------------------

knowledge of Seller circumstances, occurrences, events or acts that, with the
giving of notice or lapse of time or both would become defaults) of Seller, or,
to the knowledge of Seller, any other party thereto under any of the Customer
Contracts, Leases or agreements included on Schedule 7.1(f), except as would
not, individually or in the aggregate, reasonably be expected to be material to
the FCM Business.

Section 3.13 Registrations and Regulations. (a) Seller is duly and validly
registered (i) as a broker-dealer registered with the SEC and a member of a
national securities exchange and (ii) as a Futures Commission Merchant
registered with the CFTC and (iii) is a member in good standing with each other
SRO of which it is required to be a member or to hold a seat to conduct the FCM
Business as presently conducted. Neither Seller nor any of the other past or
present Affiliates of Seller engaged or previously engaged in the FCM Business
is or has been required to obtain any registration as a broker-dealer,
investment adviser, commodity trading advisor, commodity pool operator, futures
commission merchant, insurance agent, sales person or in any similar capacity
with the SEC, FINRA, the CFTC, state or other Governmental Entity that has not
been properly and timely obtained.

(b) Seller’s activities in respect of the FCM Business have not exceeded in any
material respect the business activities enumerated in any membership agreements
or other limitations imposed in connection with its registrations, forms and
reports filed with the any SRO or other Governmental Entity. Seller has paid all
fees and assessments due and payable in connection with exchange member
registrations, each of which is in full force and effect.

(c) Each of the FCM Employees that is required to be registered or licensed as
an associated person, registered or listed as a principal, registered
representative or a salesperson with the SEC, the CFTC, the securities
commission of any state or foreign jurisdiction or required to be a member or
associate member of any SRO is duly registered, licensed or listed to act in
their respective capacities, and all such registrations, licenses and
memberships, as applicable, are in full force and effect. All federal, state and
foreign registration requirements have been complied with in all material
respects and such registrations as currently filed, and all periodic reports
required to be filed with respect thereto, are accurate and complete in all
material respects.

(d) Seller has established written supervisory procedures that are reasonably
designed to prevent and detect any violation of Applicable Laws relating to the
FCM Business. Seller has at all times maintained and continues to maintain, all
books and records required by Applicable Laws and has at all times filed all
reports required by Applicable Laws.

(e) Seller is not required to be registered as an investment adviser under the
Investment Advisers Act of 1940, as amended.

(f) Other than as previously made available, none of the activities of either
Seller or its owners, directors, managers, officers or employees, in respect of
the FCM Business is required to be registered as an investment advisor,
investment company, commodity trading advisor, commodity pool operator, exchange
or transfer agent, a clearing agency, an alternative trading system, a
government securities dealer, or insurance agent under any Applicable Law.

 

-14-



--------------------------------------------------------------------------------

(g) Seller has delivered to Buyers all forms of customer agreements (including
all forms and documents related thereto) and all forms of introducing broker
agreements used by Seller and its Subsidiaries (collectively, the “Standard
Customer Agreements”). Neither Seller nor any Subsidiary is a party to any
agreement with any customer regarding commission rates or commission structure
other than the commission rates or commission set forth in the Standard Customer
Agreements.

(h) Seller has in its possession, and will transfer to Buyer upon Closing, the
valid, binding and enforceable documentation necessary to maintain each
customer’s account and to perform brokerage, commodities and related services
for any customer, in any manner consistent with its activities on behalf of such
customer pursuant to Standard Customer Agreements.

(i) Seller is a member of the NFA, and Section 3.13(i) of the Seller Disclosure
Schedule sets forth a true and complete listing of all membership of, or trading
or clearing seats on, any securities, futures or commodities exchange or
designated contract market or derivatives clearing organizations (“Exchange
Memberships”) owned or held by Seller or any of its Affiliates and used in the
FCM Business, identifying the nature of the Exchange Membership, manner in which
it is held and which party it is held by.

Section 3.14 Sufficiency of Assets. After giving effect to the transactions
contemplated by this Agreement (including the Transition Services Agreement and
the License Agreement), and assuming the receipt of all consents referenced in
Section 3.5, other than the Exchange Memberships listed on Schedule 3.13(i) that
are not Transferred Exchange Memberships, Buyer will own or have access to all
of the assets and rights of Seller and its Affiliates used in or necessary to
conduct the FCM Business in all material respects in substantially the same
manner conducted by Seller on and prior to the Closing Date.

Section 3.15 Intellectual Property. Seller has (and upon consummation of the
transactions contemplated hereby Seller will transfer to Buyer) ownership of, or
validly rights to use, all Intellectual Property Rights covered by
Section 2.1(a)(v), and the consummation of the transactions contemplated hereby
does not and will not materially conflict with, materially alter, or materially
impair any such ownership or rights. Seller has not granted any option or
license of any kind to any third party relating to any of the Intellectual
Property Rights covered by Section 2.1(a)(v) outside the ordinary course. Except
as disclosed on Section 3.15 of the Seller Disclosure Schedule, Buyer’s
ownership or use, to the extent Buyer’s ownership or use is consistent with
Seller’s ownership or use, to Seller’s knowledge will not, as the case may be,
of the Intellectual Property Rights covered by Section 2.1(a)(v) will not
violate or infringe any Intellectual Property Rights of others.

 

-15-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as follows:

Section 4.1 Organization, Standing and Authority. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer is duly qualified or licensed to do business as a foreign
corporation, and is in good standing, in every jurisdiction where the failure to
be so qualified or licensed would be reasonably likely to have a Material
Adverse Effect on Buyer. Buyer has all requisite corporate power and authority
to conduct its business as presently conducted, and to execute and deliver this
Agreement and the documents contemplated hereby, and to perform and comply with
all of the terms, covenants and conditions to be performed and complied with by
Buyer hereunder and thereunder.

Section 4.2 Authorization and Binding Obligation. The execution, delivery and
performance of this Agreement by Buyer have been duly authorized by all
necessary corporate action on the part of Buyer and its Affiliates and equity
holders. This Agreement has been duly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery of this Agreement by
Seller, constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization
or similar laws relating to or affecting creditors’ rights generally, or by
general equity principles (whether applied in a court of law or a court of
equity and including limitations on the availability of specific performance or
other equitable remedies).

Section 4.3 No Violations. The execution, delivery and performance by Buyer of
this Agreement and the documents contemplated hereby (i) will not conflict with
any provision of the articles of incorporation or by-laws or comparable
organizational or governing documents of Buyer and its Affiliates; (ii) will not
conflict with, result in a breach of, or constitute a default under, any
applicable law, judgment, order, ordinance, injunction, decree, rule, regulation
or ruling of any court or governmental instrumentality, except as will not
individually or in the aggregate have a Material Adverse Effect with respect to
Buyer ; and (iii) will not conflict with, constitute grounds for termination of,
result in a breach of, constitute a default under or accelerate or permit the
acceleration of any performance required by the terms of, any agreement,
instrument, license or permit to which Buyer is a party or by which Buyer or any
of its Affiliates or their respective assets may be bound, except as would not
have a Material Adverse Effect with respect to Buyer.

Section 4.4 Consents; Governmental/Regulatory Authorities. Except as set forth
in Schedule 4.4, Buyer is not required to submit any notice, report or other
filing with, or obtain any authorization, consent or approval from, any
governmental authority or SRO prior to the execution, delivery and performance
by Buyer of this Agreement or the consummation of the transactions contemplated
herein.

Section 4.5 Litigation; Proceedings. No litigation, proceeding or governmental
investigation, or inquiry is pending or, to the best of Buyer’s knowledge,
threatened, against Buyer that seeks to delay, hinder or prohibit execution of
this Agreement or consummation of the transactions contemplated herein or that
would be reasonably likely to have a Material Adverse Effect on Buyer. Buyer is
not subject to, or bound by, any judgment, order, writ, injunction or decree of
any court, or of any governmental body, including the SEC, or of any arbitrator,
that would prevent the conduct of business of Buyer in accordance with Buyer’s
current practice.

 

-16-



--------------------------------------------------------------------------------

Section 4.6 Compliance with Law. Buyer is and has been in compliance with all
Applicable Laws, including all registration, licensing and membership
requirements thereunder, except where failure to be so in compliance would not
be reasonably likely to have a Material Adverse Effect on Buyer.

Section 4.7 Funding. Buyer has available, and will have available as of the
Closing Date and as of each of the first three anniversaries of the Closing
Date, all funds necessary to pay the Initial Purchase Price and the Contingent
Purchase Price, as applicable, and its ability to consummate such transactions
is not dependent or conditional upon the receipt of financing (whether debt or
equity) from any other Person.

ARTICLE V

COVENANTS

Section 5.1 Conduct of Business by Seller. (a) During the period from the date
of this Agreement and continuing through the Closing Date, except as expressly
required by this Agreement or with the prior written consent of Buyer, Seller
shall carry on its business in the ordinary course consistent with past practice
and use its reasonable commercial efforts to preserve its present business
organization and relationships, keep available the present services of its
employees and preserve intact its rights, franchises, goodwill and relations
with its customers and others with whom it conducts business.

(b) Without limiting the generality of the foregoing, during the period from the
date of this Agreement and continuing through the Closing Date, except as
expressly required by this Agreement or consented to in writing by Buyer, Seller
shall not, directly or indirectly: (a) settle any litigation, arbitration,
investigation or other proceeding in a manner involving any restrictions upon
the conduct of the FCM Business or including any admission of wrongdoing or
violation of Applicable Law; (b) enter into, terminate or materially amend
(i) any agreement with any customer, other than entry into agreements with new
customers that are materially consistent with the forms of Standard Customer
Agreement provided to Buyer prior to the date hereof, (ii) any of the Leases
(other than continuing any month-to-month lease on a monthly basis consistent
with past practice), or (iii) any other agreement relating to the FCM Business
other than in the ordinary course of business consistent with past practice;
(c) terminate or hire any FCM Employee; (d) sell, assign or otherwise transfer
or dispose of any of the Acquired Assets; (e) grant any power of attorney to any
person in connection with the FCM Business, except in the ordinary course of
business; or (f) authorize, resolve, commit or agree (by contract or otherwise)
to do any of the foregoing.

Section 5.2 Access to Information. (a) Between the date of this Agreement and
the Closing, Seller shall provide such access to Buyer and its employees and
agents to (i) the Acquired Assets and (ii) all information and data relating to
the FCM Business, the Acquired Assets and the Assumed Liabilities and such other
information, contracts, documents and properties of or relating to the FCM
Business, the Acquired Assets and the Assumed Liabilities or the customers,
employees, operations and personnel of the FCM Business or otherwise relating to
the financial and legal condition of Seller and the FCM Business as is
reasonably requested in connection with this Agreement and the transactions
contemplated in connection

 

-17-



--------------------------------------------------------------------------------

herewith, subject to compliance with Applicable Law. Such review shall occur
only during normal business hours upon reasonable advanced notice by Buyer and
shall be conducted in a manner that does not unreasonably interfere with the
operations of the Business.

(b) Notwithstanding anything to the contrary contained in this Agreement,
neither Buyer’s review of any matters related to the transactions contemplated
by this Agreement, including any review of the Acquired Assets, the Assumed
Liabilities, the FCM Business and the financial and other conditions of Seller
conducted by the officers, employees, lawyers, accountants, consultants and
other representatives or agents of Buyer or its Affiliates, nor the Knowledge of
Buyer or of any of its Affiliates with respect to any such matters, whether or
not resulting from any such review, shall affect (i) the representations and
warranties made by Seller in or pursuant to this Agreement, (ii) the remedies of
Buyer for breaches of such representations and warranties or (iii) the Excluded
Liabilities.

Section 5.3 Regulatory Matters; Third Party Consents. (a) The parties to this
Agreement shall cooperate with each other and use their reasonable best efforts
to obtain as promptly as practicable all consents and approvals of all third
parties and Governmental Entities that are necessary or advisable to timely
consummate the transactions contemplated by this Agreement, including without
limitation completing and submitting the matched bid/offer and all other
documentation required for the completion of the sale of exchange memberships
and licenses. Buyer shall have the right to review in advance all information
and materials provided to any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement, subject to
compliance with Applicable Law. In connection with the foregoing, on the date
hereof, Seller shall send notice by email to each customer, introducing broker
and other client notifying them of the transactions contemplated hereby and
informing them of such other information (including consent to the assignment of
the related Customer Contract, which may include negative consent, subject to
Applicable Law) as Buyer and Seller mutually agree.

(b) Each of the parties to this Agreement shall promptly advise the other
parties upon receiving any material communication relating to the transactions
contemplated by this Agreement or otherwise materially affecting its ability to
timely consummate the Transaction pursuant to the terms hereof from any
Governmental Entity or third party whose consent or approval is required by this
Agreement, subject to compliance with Applicable Law.

Section 5.4 Offers of Employment. (a) Prior to or promptly following the Closing
Date, Buyer shall make (or cause its applicable Affiliate to make) a written
offer of employment to all of the FCM Employees listed on Schedule 5.4-A for a
comparable position to the position held by such person as of the date hereof,
in each case at such FCM Employee’s current base salary level as set forth on
Schedule 3.11(a) of the Seller Disclosure Schedule. Subject to such employee
satisfying standard pre-employment screening requirements, Buyer shall employ
each such employee who has accepted the offer and commences active employment
with Buyer as of the Closing Date or, if later, the day following the date such
offer if made on or after the Closing Date (each such employee, a “Transferred
Employee”). Buyer will not be responsible for any severance obligations that may
become due or payable to, or have any obligations of any kind whatsoever to or
for, FCM Employees who are not, consistent with the foregoing, offered
employment with Buyer or who are offered employment by Buyer but do not

 

-18-



--------------------------------------------------------------------------------

accept such offer and commence employment with Buyer. Buyer shall be responsible
for any severance obligations that would become due or payable to FCM Employees
(i) who become employees of Buyer or an Affiliate thereof (to the extent
available under the severance plans and programs of Buyer) or (ii) who are not
offered employment with Buyer in breach of this Section 5.4(a) (subject to
execution of a customary release and on the terms and subject to such other
conditions set forth on Schedule 5.4-B).

(b) In addition, Buyer or its applicable Affiliate may, but shall not be
required to, make (i) an offer of employment to the FCM Employees and the other
employee listed on Schedule 5.4-C at any time between the Closing Date and the
thirtieth day following the Closing Date and (ii) an offer to serve as a
consultant to Buyer to the FCM Employees listed on Schedule 5.4-D at any time
between the Closing Date and the thirtieth day following the Closing Date, in
each case, on such terms as may be agreed upon between Buyer and the applicable
individual. Buyer will not be responsible for any severance obligations of
Seller or its Affiliates that may become due or payable to, or have any
obligations of any kind whatsoever to or for, any of such FCM Employees or other
individuals.

(c) Any offers pursuant to and obligations of Buyer under Section 5.4(a) or
(b) shall be contingent upon the occurrence of the Closing. In no event shall
Seller terminate or permit any Affiliate to terminate any of the employees
included on any Schedule 5.4 prior to the thirtieth day following the Closing
Date, and (unless such employee first becomes an employee of or consultant to
Buyer) Seller or its applicable Affiliate shall make such employees available to
provide services to Buyer pursuant to the transition services contemplated by
Section 5.10.

(d) Buyer shall use commercially reasonable efforts to cause the benefit plans
of Buyer or its applicable Affiliates in which employees are eligible to
participate to take into account for all purposes thereunder (but not for
purposes of participation in or benefits under the 401(k) plan of Buyer or any
of its Affiliates) the service of the Transferred Employees with Seller or its
Affiliates prior to the Closing Date to the same extent as such service was
credited for the applicable purpose by Seller or its applicable Affiliate.

(e) Without duplication of any amount transferred to Buyer pursuant to
Section 2.1(a)(vii), Seller shall be liable for and pay in cash to each
Transferred Employee, on the date such Transferred Employee transfers employment
from Seller to Buyer, an amount equal to (i) any accrued but unused vacation
time to which such Transferred Employee is entitled under Seller’s vacation
policy immediately prior to the Closing Date and (ii) all salary amounts in
respect of the period through and including such transfer date, in each case net
of any related withholding or similar obligations. In addition, without
duplication of any amount transferred to Buyer pursuant to Section 2.1(a)(vii),
upon transfer after the Closing Date of any Transferred Employees from Seller to
Buyer, Seller shall pay Buyer an amount in cash equal to all accrued but unpaid
commissions owing to such transferring Transferred Employees and any other
employee compensation or benefits obligations or related withholding or similar
obligations.

(f) Seller shall be responsible for COBRA continuation coverage and all other
legally mandated continuation of health care coverage for all qualified
beneficiaries and any other current or former officers, employees, consultants
or other individual service providers of any Seller, including FCM Employees,
and any of their covered dependents who become eligible

 

-19-



--------------------------------------------------------------------------------

for such coverage on or prior to the Closing Date and for the maximum period
that any of them is eligible for COBRA continuation coverage, Seller shall
maintain, or cause an ERISA Affiliate to maintain, a “group health plan,” within
the meaning of Section 4980B of the Code, to provide COBRA continuation coverage
to each such qualified beneficiary in accordance with the Code and ERISA.

(g) Nothing herein shall be construed as the creation, amendment or modification
of any employee benefit plan, program, arrangement or agreement of Seller or
prevent the creation, amendment or termination of any such plan, program,
arrangement or agreement. Nothing in this Section 5.4 shall limit the right of
Buyer or any of its Affiliates to terminate the employment of any Transferred
Employee at any time from and after the Closing, and all offers of employment
shall be on an “at-will” basis. The parties hereto acknowledge and agree that
all provisions contained in this Section 5.4 are included for the sole benefit
of the parties hereto, and that nothing in this Agreement, whether express or
implied, shall create any third party beneficiary or other rights in any other
Person, including any Transferred Employee, or any dependent or beneficiary
thereof

Section 5.5 Non-Competition and Non-Solicitation. (a) In order to induce Buyer
to purchase the Acquired Assets and assume the Assumed Liabilities pursuant to
this Agreement, Seller covenants and agrees that, from the date of this
Agreement until the second anniversary of the Closing Date (the “Restricted
Period”), Seller shall not, and Seller shall not permit any of its Affiliates
to, directly or indirectly: (i) own, manage, operate or control any Person
engaged in futures commission merchant or Retail Foreign Exchange Trading
services in the United States (a “Competitive Business”); (provided, however,
that this provision shall not prevent any such person from owning up to 5% of
the voting power of any class of securities of any issuer that provides or
performs Competitive Business services, or (ii) enter into any agreement with
any Person pursuant to which Competitive Business services are provided; or
promote, market, perform or provide any Competitive Business services, whether
on behalf of itself or others . The parties acknowledge that the performance of
technology services of the nature currently provided by Nexa Technologies, Inc.
shall not constitute a violation of this Section 5.5.

(b) In order to induce Buyer to purchase the Acquired Assets and assume the
Assumed Liabilities pursuant to this Agreement, Seller covenants and agrees
that, during the period from the Closing Date until the second anniversary of
the Closing Date, Seller shall not, and Seller shall cause its Affiliates not
to, directly or indirectly, hire or engage, or solicit to employ, any
Transferred Employee; provided, however, that it shall not be a violation of
this Section 5.5(b) to (i) make general solicitations in the public media that
are not targeted at the Transferred Employees or (ii) hire any Transferred
Employee at any time six or more months following the date of termination of
such Transferred Employee by Buyer or its applicable Affiliate unless such
hiring would cause such employee to breach any of such employee’s contractual
obligations to Buyer or any of its Affiliates.

(c) During the Restricted Period, and in order to induce Buyer to purchase the
Acquired Assets and assume the Assumed Liabilities pursuant to this Agreement,
Seller covenants and agrees that it shall not, and it shall not permit any of
its Affiliates to, sell, lease, transfer or otherwise assign any portion of its
U.S. or Canadian clearing business or the assets

 

-20-



--------------------------------------------------------------------------------

used in connection therewith or the equity interests of any entity engaged
therein (or any parent entity thereof), regardless of the form of such
transaction, unless the parties purchasing such business or portion thereof or
assets or equity interests (which the parties acknowledge shall include the
Joint Venture and its Affiliates) agree in writing, with Buyer as an express
third party beneficiary, that during the Restricted Period it will not, and it
will not permit any of its Affiliates to, retain or directly or indirectly
solicit any customers, introducing brokers or other clients of the FCM Business
as of the date hereof or who are included in the calculation of FCM Revenues for
Competitive Business services or enter into any agreement with any such
customers, introducing brokers or other clients to provide any Competitive
Business services, or take any action that would be a violation of Seller’s
obligations under Section 5.5(b) if taken by Seller. Seller further represents
that it is not entering into and has not within the past 30 days entered into
any agreements that would have been prohibited by the foregoing had this
Agreement been entered into thirty days prior to the date hereof.
Notwithstanding the foregoing, in the event that the Joint Venture is a Joint
Venture controlled by PEAK6 Investments, L.P., or its subsidiaries, neither such
Joint Venture nor PEAK6 Investments, L.P. or its Affiliates shall be subject to
this Section 5.5.

(d) In addition, in order to induce Buyer to purchase the Acquired Assets and
assume the Assumed Liabilities pursuant to this Agreement, Seller covenants and
agrees that it shall not undertake any Joint Venture unless such Joint Venture
documentation includes an agreement, with Buyer as an express third party
beneficiary, providing that the Joint Venture will comply with this Section 5.5
as though it were a party hereto during the Restricted Period. Seller further
represents that it is not entering into and has not within the past 30 days
entered into any agreements that would have been prohibited by the foregoing had
this Agreement been entered into thirty days prior to the date hereof.

(e) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 5.5 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

Section 5.6 Confidentiality. (a) The parties agree to be bound by and comply
with the provisions set forth in the Confidentiality Agreement, the provisions
of which are hereby incorporated herein by reference; provided, however, that
effective upon the Closing, Buyer’s obligations under the Confidentiality
Agreement shall terminate with respect to information to the extent relating to
the Acquired Assets, the Assumed Liabilities and the FCM Business, including the
Books and Records, and with respect to disclosure relating to the transactions
contemplated hereby.

(b) From and after the Closing, Seller shall and shall cause its Affiliates to
keep confidential and not use for its benefit or for the benefit of any other
Person, any and all non-public information relating to the Acquired Assets, the
Assumed Liabilities and the FCM Business.

 

-21-



--------------------------------------------------------------------------------

(c) The parties shall consult with each other as to the form, substance and
timing of any press release or other public disclosure related to the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and, no such press release or other public disclosure shall
be made without the consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that either party may make
such disclosure to the extent required by Applicable Law, based on advice of
counsel, after making reasonable efforts under the circumstances to consult with
each other prior to such disclosure; and provided, further that Buyer may
publicly announce the transactions contemplated hereby not later than the
business day following the date hereof.

Section 5.7 Expenses. Except as otherwise expressly provided hereunder, each of
Buyer and Seller shall be responsible for paying its own expenses, including
legal fees and any broker fees, incurred by it or any of its Affiliates in
connection with this Agreement and the transactions contemplated herein,
provided, however, that Seller shall be responsible for all costs and fees
incurred in connection with obtaining any consent to the assignment of the
Customer Contracts or the Assigned Contracts.

Section 5.8 Access to Books and Records. Seller shall retain all books, records,
files, data, reports, computer data and all other documents of Seller not
included in Books and Records (“Retained Records”) for a period of eight years
from and after the Closing Date (or such longer period as Seller would be
required to retain such Retained Records under Applicable Law if it had
continued to operate the FCM Business), and Buyer shall similarly retain all
Books and Records held by it; provided that either party may terminate its
obligation to retain Retained Records or Books and Records, as the case may be,
under this Section 5.8, to the extent that it delivers such Retained Records or
Books and Records (or copies thereof), as applicable, to the other party;
provided a party so delivering Retained Records or Books and Records shall
provide reasonable advance notice of the intended delivery and of the fact that
the party to which such Retained Records or Books and Records are to delivered
will be responsible for any required retention thereafter. Seller and Buyer
shall afford the other such access to such Books and Records and Retained
Records as is reasonably necessary or requested during normal business hours and
in connection therewith, each party shall afford the other parties access to
such party’s officers, employees, accountants and other representatives as
reasonably requested and related thereto, and each party shall cause its
respective officers, employees, accountants and other representatives, at the
requesting party’s expense, to cooperate reasonably with the other parties in
connection with any examination, investigation or other proceeding by a
Governmental Entity, any pending or threatened litigation and, with respect to
the year in which the Closing occurs, in the preparation of any financial
statements, Tax Returns or similar items relating to the FCM Business or Seller.
A party afforded access to Books and Records or Retained Records, as the case
may be, shall pay any photocopying charges and third party expenses incurred at
such party’s request.

Section 5.9 Mail and Other Items. (a) After the Closing Date, (a) Buyer and its
Affiliates shall promptly forward to Seller all correspondence, documents and
other communications received by them that relate to the Excluded Assets or
Excluded Liabilities, including any payments received by Buyer or its Affiliates
that constitute revenues received by Buyer or Affiliates but that are
attributable to the activities of Seller or its Affiliates prior to the Closing
Date or any Excluded Assets; and (b) Seller and its Affiliates shall promptly
forward to

 

-22-



--------------------------------------------------------------------------------

Buyer all correspondence, documents and other communications received by them
that relate to the Acquired Assets or the Assumed Liabilities, including any
payments received by Seller or its Affiliates that constitute revenues received
by Seller or its Affiliates but that are attributable to the activities of Buyer
or its Affiliates prior to the Closing Date.

(b) Except as otherwise specifically provided in this Agreement, it is the
intention of the parties that Seller will operate the FCM Business for its own
account until the Closing on the Closing Date, and that Purchaser shall operate
the FCM Business for its own account after the Closing Date. Thus, except as
otherwise specifically provided in this Agreement, items of income and expense
that relate to the Acquired Assets and Assumed Liabilities shall be prorated,
either as an adjustment to the Purchase Consideration or, if not able to be
calculated by the Closing, as soon thereafter as reasonably practical. Items of
proration and other adjustments shall include: (i) amounts due under the
Assigned Contracts, including the Leases; (ii) wages, salaries and employee
compensation, benefits and expenses; (iii) accounts payable; and (iv) operating
costs for which the lessee is responsible pursuant to the terms of the Leases.
In furtherance of the foregoing, each party shall promptly forward or cause to
be forwarded to the other complete and accurate copies of all related invoices,
billing statements and similar documents received by it and relating to the FCM
Business.

Section 5.10 Transition Period. (a) In accordance with and subject to the
Transition Services Agreement, from the Closing Date through the six month
anniversary of the Closing Date (the “Transition Period”), Seller will, and will
cause its applicable Affiliates to, continue to provide to the FCM Business
services of the sort currently provided by Seller and its Affiliates to the FCM
Business (other than general ledger, payroll, employee benefit or other HR
administrative services), and other than any of those services of which Buyer
gives Seller five business day notice that it no longer requires such services.
Such services shall be provided pursuant to a transition services agreement
substantially in the form attached as Schedule 5.10 (the “Transition Services
Agreement”). Seller and Buyer will cooperate in connection with the foregoing,
including by working together to determine and document the required services
and the manner in which such services are to be provided.

(b) In addition, during the Transition Period, Buyer will allow three Seller
employees not associated with the FCM Business who are currently located in
Chicago to continue to use the Chicago office space, subject to compliance with
Applicable Law, and at Seller’s sole expense to the extent any changes in the
space are required to comply with Applicable Law.

Section 5.11 Transition. Both before and after the Closing Date, Seller shall
cooperate with and assist Buyer in effecting the transfer to Buyer of the FCM
Business as contemplated by this Agreement, and shall provide Buyer with such
information maintained by Seller as Buyer may reasonably request.

 

-23-



--------------------------------------------------------------------------------

ARTICLE VI

TAX MATTERS

Section 6.1 Purchase Consideration Allocation. (a) Seller and Buyer agree to
allocate the Initial Purchase Price and the Assumed Liabilities (together with
other relevant amounts) among the Acquired Assets in accordance with an
allocation schedule (the “Allocation Schedule”) to be prepared by Buyer in
accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder and delivered to Seller no later than sixty calendar days
after the Closing Date (the “Buyer’s Allocation”). If Seller disagrees with
Buyer’s Allocation, Seller may, within 45 calendar days after delivery of
Buyer’s Allocation, deliver a notice (the “Seller Allocation Notice”) to Buyer
to such effect, specifying those items as to which Seller disagrees and setting
forth Seller’s allocation of the Initial Purchase Price and the Assumed
Liabilities (and all other relevant amounts). If Seller Allocation Notice is
duly delivered, Buyer and Seller shall, during the 30 calendar days following
such delivery, use their commercially reasonable efforts to reach agreement on
the disputed items or amounts in order to determine the allocation of the
Initial Purchase Price and the Assumed Liabilities (together with other relevant
amounts) (the allocation as so agreed, if any, or, if Seller does not deliver a
Seller Allocation Notice, Buyer’s Allocation, the “Allocation”). The Allocation
(if any) shall be conclusive and binding on all Parties and Seller and Buyer
agree (and agree to cause their respective Affiliates) to prepare and file all
relevant federal, state, local and foreign Tax Returns in accordance with the
Allocation. Seller shall promptly provide Buyer with any other information
required to complete IRS Form 8594. None of Seller, Buyer or any of their
respective Affiliates shall take any position inconsistent with the Allocation
(if any) on any Tax Return or in any Tax proceeding, in each case, except to the
extent otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code (or any analogous provision of state, local or
foreign law). Notwithstanding any of the foregoing, if Buyer and Seller are
unable to agree on the allocation of the Initial Purchase Price and the Assumed
Liabilities (and other relevant amounts), then Buyer and Seller shall each be
entitled to use their own allocation of the Initial Purchase Price and the
Assumed Liabilities (and other relevant amounts), provided that such allocations
are consistent with the Allocation Schedule and Section 1060 of the Code and the
Treasury Regulations promulgated thereunder.

(b) The Allocation (if any) shall be adjusted, as necessary, to reflect the
amount of any Contingent Purchase Price paid to Seller and any such adjustment
shall be determined in a manner consistent with Section 1060 of the Code and the
Treasury Regulations promulgated thereunder.

Section 6.2 Transfer Taxes and Other Taxes. Seller and Buyer shall each be
responsible for, and pay one-half of any transfer, documentary, stamp,
registration, sales and use Taxes, and other similar Taxes (collectively,
“Transfer Taxes”), imposed on the transfer of Acquired Assets specified in
Article I, regardless of the Person liable for such Transfer Taxes under
Applicable Law. The party primarily responsible under Applicable Law for the
filing of any Tax Return in respect of such Transfer Taxes (or if no Person has
primary responsibility for the filing of any such Tax Return under applicable
Law, the Buyer) shall be responsible for the timely preparation and filing of
any such Tax Return. The parties shall reasonably cooperate as necessary to
enable the timely preparation and filing of such Tax Returns. For the avoidance
of doubt, any liability or obligation relating to, arising out of, or in
connection with Excluded Taxes shall be an Excluded Liability.

 

-24-



--------------------------------------------------------------------------------

Section 6.3 Tax Treatment of Certain Payments. Except to the extent otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code (or any analogous provision of state, local or foreign law) Seller and
Buyer agree to treat a portion of the Contingent Purchase Price paid to Seller
(if any) as interest for federal income Tax purposes as required pursuant to
Section 483 of the Code (or any analogous provision of state, local or foreign
law).

Section 6.4 Cooperation. Buyer and Seller agree, upon reasonable request, to use
their commercially reasonable efforts to obtain any certificate or other
document from any Governmental Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that would be imposed as a result of the
Transaction.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Obligations of Buyer. All obligations of Buyer at the
Closing hereunder are subject to the fulfillment prior to and at the Closing
Date of each of the following conditions, which may be waived, in writing, in
whole or in part by Buyer.

(a) Each of the representations and warranties of Seller contained in this
Agreement (read without giving effect to any qualifications or exceptions
contained therein regarding knowledge, materiality, Company Material Adverse
Effect or the like) shall be true and correct in all respects on the date of
this Agreement and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of the
Closing Date (except, in each case, to the extent any such representation or
warranty speaks as of a specific date, in which case such warranty shall be so
true and correct as of such specific date), except for any such failures to be
true and correct as have not, and would not, individually or in the aggregate,
reasonably be expected to have, a Company Material Adverse Effect.

(b) Seller shall have in all material respects performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it prior to or on the Closing Date.

(c) There shall be no (i) order, injunction or decree issued by any Governmental
Entity of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated hereby in effect or
(ii) statute, rule, regulation, order, injunction or decree enacted, entered,
promulgated or enforced by any Governmental Entity which prohibits, restricts in
any material manner or makes illegal the consummation of the transactions
contemplated hereby.

(d) All consents, waivers, authorizations and approvals legally required from
all Governmental Authorities and SROs to consummate the transactions
contemplated hereby shall have been obtained and shall remain in full force and
effect as of the Closing Date, and all consents, waivers, authorizations and
approvals required to transfer the Transferred Exchange

 

-25-



--------------------------------------------------------------------------------

Memberships shall have been obtained, and all conditions to transfer shall have
been satisfied, and all applicable waiting periods under Applicable Law shall
have expired; provided, however, that with respect to the Transferred Exchange
Memberships, the foregoing condition shall be deemed satisfied even if less than
all of the Transferred Exchange Memberships will transfer at the Closing if all
related consents, waivers, authorizations and approvals for the transfer of all
Transferred Exchange Memberships have been obtained and Buyer has received
temporary approvals from the applicable exchanges for Buyer to operate the FCM
Business under either (i) the Seller’s exchange membership(s) pursuant to the
Transition Services Agreement or (ii) under Buyer’s exchange memberships,
including a temporary exchange membership.

(e) (i) Seller shall have made all payments due to each Lease counterparty for
all lease periods ending prior to the Closing Date and the counterparties to the
Lease with respect to 600 W. Chicago Avenue, including the counterparties to all
related sub- and sub-subleases and guarantees, shall have consented to the
assignment of such arrangements.

(f) Seller shall have furnished to Buyer, with respect to each of the contracts
identified in Schedule 7.1(f), the written consent of the applicable
counterparty(ies) to the assignment of such contracts on their current terms.

(g) There shall not have been any announcement by Seller or its Affiliates, or
by any Governmental Entity or SRO, regarding Seller’s ability to continue to
conduct the FCM Business as currently conducted, that would be reasonably likely
to have a materially adverse impact on the FCM Business.

(h) Seller shall have entered into the Transition Services Agreement and the
License Agreement.

(i) Seller shall have made all the deliveries to Buyer set forth in Sections 2.4
and 8.2.

Section 7.2 Conditions to Obligations of Seller. All obligations of Seller at
the Closing hereunder are subject to the fulfillment prior to and at the Closing
Date of each of the following conditions which may be waived, in writing, in
whole or in part by Seller.

(a) Each of the representations and warranties of Seller contained in this
Agreement (read without giving effect to any qualifications or exceptions
contained therein regarding knowledge, materiality, Buyer Material Adverse
Effect or the like) shall be true and correct in all respects on the date of
this Agreement and as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of the
Closing Date (except, in each case, to the extent any such representation or
warranty speaks as of a specific date, in which case such warranty shall be so
true and correct as of such specific date), except for any such failures to be
true and correct as have not, and would not, individually or in the aggregate,
reasonably be expected to have, a Buyer Material Adverse Effect.

(b) Buyer shall have in all material respects performed and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it prior to or on the Closing Date.

 

-26-



--------------------------------------------------------------------------------

(c) Buyer shall have made all the deliveries set forth in Sections 2.4 and 8.3.

ARTICLE VIII

CLOSING AND CLOSING DELIVERIES

Section 8.1 Closing. The Closing Date shall be on or before the first business
day following the satisfaction or waiver of the conditions set forth in Article
VII of this Agreement (other than those conditions that by their terms are to be
satisfied at the Closing but subject to the satisfaction or waiver of those
conditions at such time). Closing shall be held at the offices of Buyer or such
other place as shall be mutually agreed upon by Buyer and Seller.

Section 8.2 Deliveries by Seller. Prior to or on the Closing Date, Seller shall
deliver to Buyer the following, in form and substance reasonably satisfactory to
Buyer and its counsel:

(a) Officer’s Certificate. A certificate, dated as of the Closing Date, executed
on behalf of Seller by an authorized officer certifying that the conditions set
forth in Sections 7.1(a) and (b) have been satisfied;

(b) Secretary’s Certificate. A certificate, dated as of the Closing Date,
executed by Seller’s Secretary on Seller’s behalf: certifying (i) that the
resolutions, as attached to such certificate, were duly adopted by Seller
authorizing and approving the execution of this Agreement and the consummation
of the transactions contemplated hereby and that such resolutions remain in full
force and effect; and (ii) that Seller has taken no action to dissolve and that
no grounds exist for administrative of judicial action to dissolve Seller and
providing, as an attachment thereto, a Certificate of Good Standing certified by
the Secretary of State of the State of Delaware as of a date not more than
fifteen (15) calendar days before the Closing Date; and

(c) Delivery of Acquired Assets. Delivery by Seller to a location specified by
Buyer of the Acquired Assets.

Section 8.3 Deliveries by Buyer. Prior to or on the Closing Date, Buyer shall
deliver to Seller the following, in form and substance reasonably satisfactory
to Seller and its counsel:

(a) Initial Payment. The Initial Purchase Price as provided in Section 2.5;

(b) Officer’s Certificate. A certificate, dated as of the Closing Date, executed
on behalf of Buyer by an authorized officer certifying that the conditions set
forth in Section 7.2(a), (b) and (g) have been satisfied; and

(c) Secretary’s Certificate. A certificate, dated as of the Closing Date,
executed by Buyer’s Secretary on its behalf: certifying (i) that the
resolutions, as attached to such certificate, were duly adopted by Buyer’s Board
of Directors, authorizing and approving the execution of this Agreement and the
consummation of the transactions contemplated hereby and that such resolutions
remain in full force and

 

-27-



--------------------------------------------------------------------------------

effect; and (ii) that Buyer has taken no action to dissolve and that no grounds
exist for administrative or judicial action to dissolve Buyer and providing, as
attachments thereto, a certificate of good standing certified by an appropriate
state official of the State of California as of a date not more than fifteen
(15) calendar days before the Closing Date and by Buyer’s Secretary as of the
Closing Date.

ARTICLE IX

TERMINATION

Section 9.1 Termination Rights. This Agreement and, subject to the provisions of
this Article IX, the obligations hereunder may be terminated and the
transactions contemplated hereby abandoned:

(a) by Buyer if all of the conditions set forth in Section 7.1 hereof shall not
have been satisfied or waived by Buyer as of May 31, 2012, provided that such
failure is not the result of a breach of any covenant or agreement hereunder by
Buyer;

(b) by Seller if all of the conditions set forth in Section 7.2 hereof shall not
have been satisfied or waived by Seller as of May 31, 2012, provided that such
failure is not the result of a breach of any covenant or agreement hereunder by
Seller;

(c) by Buyer, if there shall be a breach by Seller of any representation or
warranty or any covenant or agreement contained in this Agreement that would
result in a failure of a condition set forth in Article VII and that cannot be
cured or has not been cured by May 31, 2012; or

(d) by Seller, if there shall be a breach by Buyer of any representation or
warranty or any covenant or agreement contained in this Agreement that would
result in a failure of a condition set forth in Article VII and that cannot be
cured or has not been cured by May 31, 2012.

Any termination of this Agreement pursuant to this Section 9.1 shall be effected
by notice in writing to the other party.

Section 9.2 Effect of Termination. If this Agreement is terminated pursuant to
and in accordance with Section 9.1, this Agreement shall become void and of no
further force and effect, and the termination shall be without liability of any
party, or of any Affiliate of such party, or any shareholder, director, trustee,
officer, employee, agent, consultant or representative, of such party or of any
of its Affiliates, to the other party to this Agreement; provided, however,
that, if the termination shall result from the material breach by a party of any
covenant or agreement of such party contained in this Agreement, such party
responsible for the breach shall be fully liable for any and all reasonable
costs and expenses (including reasonable counsel fees and disbursements)
sustained or incurred by the non-breaching party; and provided further that the
terms of the confidentiality obligations referred to in this Agreement shall
survive any termination of this Agreement.

 

-28-



--------------------------------------------------------------------------------

ARTICLE X

SURVIVAL; INDEMNIFICATION

Section 10.1 Representations and Warranties. The representations and warranties
contained in or made pursuant to this Agreement shall survive until the second
anniversary of the Closing Date.

Section 10.2 Indemnification by Seller. Seller shall indemnify, defend and hold
harmless Buyer and its Affiliates, and its and their stockholders, directors,
officers, employees, agents and representatives (“Buyer Indemnified Parties”)
against any and all claims, actions, damages, obligations, losses, liabilities,
costs and expenses (including reasonable attorneys’ fees, costs of collection
and other costs of defense) actually incurred by any Buyer Indemnified Party and
arising from (a) any breach by Seller of any representation or warranty of
Seller contained in or made pursuant to this Agreement (which for purposes of
this paragraph, shall be read without regard to any Material Adverse Effect,
materiality or similar qualifications), (b) any breach by Seller of any covenant
or agreement of Seller contained in or made pursuant to this Agreement, (c) any
Excluded Liability and (d) non-compliance with any anti-assignment,
change-of-control or similar provisions of any Assigned Contracts assumed by
Buyer pursuant to this Agreement to the extent breached by the consummation of
this Agreement.

Section 10.3 Indemnification by Buyer. Buyer shall indemnify defend and hold
harmless Seller and its Affiliates, and its and their stockholders, directors,
officers, employees, agents and representatives (“Seller Indemnified Parties”)
against any and all claims, actions, damages, obligations, losses, liabilities,
costs and expenses (including reasonable attorney’s fees and costs of collection
and other costs of defense) actually incurred by any Seller Indemnified Party
and arising from or in connection with (a) any breach by Buyer of any
representation or warranty of Buyer contained in or made pursuant to this
Agreement (which for purposes of this paragraph, shall be read without regard to
any Material Adverse Effect, materiality or similar qualifications), (b) any
breach by Buyer of any covenant or agreement of Buyer contained in or made
pursuant to this Agreement or (c) any Assumed Liability.

Section 10.4 Procedure for Indemnification. The indemnification procedures set
forth in Exhibit A shall be deemed incorporated by reference herein.

Section 10.5 Limitation of Liability. (a) Notwithstanding anything contained
herein to the contrary, Seller shall not be liable in respect of any
indemnification obligation arising under Section 10.2(a) (other than in respect
of any failure of the representations in Sections 3.1, 3.2 or 3.4 to be true and
correct) (i) unless and until the aggregate cumulative amount of Losses
hereunder exceeds $150,000, in which case Seller shall be liable for such
Losses, but only in respect of such excess, or (ii) in excess of twenty-five
percent (25%) of the aggregate payments actually made to Seller pursuant to
Article II in the aggregate for all such indemnification obligations (and in the
event of any payment under Article II that occurs after an indemnity payment is
limited by this clause (ii), the amount by which the indemnity was so limited
shall reduce, dollar-for-dollar, any such future payments under Article II, but
not in excess of twenty-five percent (25%) of such future payments). In respect
of any failure of the representations in Sections 3.1, 3.2 or 3.4 to be true and
correct, Seller shall not be liable in respect of any indemnification obligation
under Section 10.2(a) in excess of the sum of the Initial Purchase Price and any
Contingent Purchase Price in the aggregate for all such failures.

 

-29-



--------------------------------------------------------------------------------

(b) Notwithstanding anything contained herein to the contrary, Buyer shall not
be liable in respect of any indemnification obligation arising under
Section 10.3(a) (other than in respect of any failure of the representations in
Sections 4.1, 4.3 or 4.7 to be true and correct) (i) unless and until the
aggregate cumulative amount of Losses hereunder exceeds $150,000, in which case
Buyer shall be liable for such Losses, but only in respect of such excess, or
(ii) in excess of twenty-five percent (25%) of the aggregate payments actually
made to Seller pursuant to Article I (and in the event of any payment under
Article I that occurs after an indemnity payment is limited by this clause (ii),
Buyer shall make an additional payment equal, dollar-for-dollar, to the amount
of such reduction, but not in excess of twenty-five percent (25%) of such future
payments) in the aggregate for all such indemnification obligations. In respect
of any failure of the representations in Sections 4.1 or 4.2 to be true and
correct, Buyer shall not be liable in respect of any indemnification obligation
under Section 10.3(a) in excess of the sum of the Initial Purchase Price and any
Contingent Purchase Price paid in the aggregate for all such failures.

(c) All claims for indemnification pursuant to Section 10.2(a) or 10.3(a) must
be asserted by the party seeking indemnification, in writing in accordance with
this Article X, not later than the second anniversary of the Closing Date (other
than claims for indemnification pursuant thereto arising from a breach of the
representations or warranties set forth in Sections 3.1, 3.2, 3.4, 4.1, 4.2 or
4.7, which must be asserted by the Party seeking indemnification not later than
the expiration of the applicable statute of limitations); provided, however,
that if written notice of a claim has been given in accordance with this Article
X prior to such date, such claim (and the relevant representations and
warranties of the other Party) shall survive as to such claim until such claim
has been finally resolved pursuant to this Article X.

(d) Treatment of Indemnity Payments. Except to the extent otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any analogous provision of state, local or foreign law), the parties hereto
agree to treat any indemnification payments made pursuant to this Article X as
an adjustment to the Purchase Consideration for all Tax purposes.

Section 10.6 Exclusive Remedy. Following the Closing, this Article X shall
provide the sole and exclusive remedy for any and all claims under this
Agreement or in respect to the transactions contemplated hereby, except in the
case of common law fraud, as provided in Section 11.5 or with respect to matters
for which the remedy of specific performance, injunctive relief or other
non-monetary equitable remedies are available.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices. All notices, demands and requests required or permitted to
be given under the provisions of this Agreement shall be (i) in writing,
(ii) delivered by personal delivery, or sent by commercial delivery service or
registered or certified mail, return

 

-30-



--------------------------------------------------------------------------------

receipt requested (iii) deemed to have been given on the date of personal
delivery or the date set forth in the records of the delivery service or on the
return receipt or on the date receipt is confirmed as set forth in the
confirmation of the properly transmitted facsimile, and (iv) addressed as
follows:

To Buyer:

Knight Execution & Clearing Services LLC

c/o Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, NJ 07310

Telephone:     (201) 222-9400

Telecopy:       (201) 795-5038

Attn: General Counsel

To Seller:

Penson Financial Services, Inc.

1700 Pacific Avenue, Suite 1400

Dallas, TX 75201

Telephone:    (214) 765-1100

Telecopy:       (214) 217-5096

Attn: General Counsel

or to any such other or additional persons and addresses as the parties may from
time to time designate in a writing delivered in accordance with this
Section 11.1; provided that any facsimile should be sent to a number provided by
the intended recipient.

Section 11.2 Benefit and Binding Effect. Neither party hereto may assign this
Agreement without the prior written consent of the other party hereto, except
that Buyer may assign some or all of its rights under this Agreement to any
member of the consolidated group of entities of which Buyer is a part, provided
that such assignee agrees in writing to be bound by the provisions of this
Agreement and, in any event, Buyer shall remain responsible for all obligations
hereunder. This Agreement is for the sole benefit of and shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of any other person except to
the extent provided in Article X with respect to Buyer Indemnified Parties and
Seller Indemnified Parties.

Section 11.3 Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the substantive laws of (without regard to conflict
of law principles), and the sole forum for the judicial resolution of any
dispute arising under this Agreement shall be, the State of New York.

Section 11.4 Headings. The headings herein are included for ease of reference
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.

 

-31-



--------------------------------------------------------------------------------

Section 11.5 Bulk Transfer Heading. Buyer hereby waive compliance by Seller with
the provisions of the bulk sales laws of any jurisdiction, and Seller covenants
and agrees to pay and discharge when due all claims of creditors which could be
asserted against Buyer or its Affiliates by reason of such non-compliance.
Seller shall indemnify and hold Buyer and its Affiliates harmless from and
against (and shall on demand reimburse them for) any Loss suffered or incurred
by any of such Persons by reason of the Company’s failure to pay and discharge
such claims.

Section 11.6 Gender and Rules of Construction. All references in this Agreement
to the masculine gender shall include the feminine and neuter genders, and vice
versa, and all references to the singular shall include the plural, and vice
versa. Any reference to any Section, Schedule or Exhibit contained in this
Agreement shall refer to such Section, Schedule or Exhibit as set forth in or
attached to this Agreement, notwithstanding use of or failure to use the term
“hereof,” “hereto” or “herein” in connection with such reference.

Section 11.7 Entire Agreement. This Agreement, all Schedules hereto, and all
documents and certificates to be delivered by the parties pursuant hereto,
collectively with the Confidentiality Agreement, represent the entire
understanding and agreement between Buyer and Seller with respect to the subject
matter hereof. All Schedules required by this Agreement shall be deemed part of
this Agreement and incorporated herein, where applicable, as if fully set forth
herein. This Agreement supersedes all prior negotiations between Buyer and
Seller and all letters of intent and other writings relating to such
negotiations, and cannot be amended, supplemented or modified except by an
agreement in writing which makes specific reference to this Agreement or an
agreement delivered pursuant hereto, as the case may be, and which is signed by
the party against which enforcement of any such amendment, supplement or
modification is sought. Any agreement on the part of the Parties to waive any
term or provision of this Agreement shall be valid only if set forth in an
instrument in writing signed on behalf of the Party or Parties against whom the
waiver is to be effective. No such waiver shall constitute a waiver of, or
estoppel with respect to, any subsequent or other inaccuracy, breach or failure
to strictly comply with the provisions of this Agreement.

Section 11.8 Waiver of Jury Trial. Each of the parties hereto irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

Section 11.9 Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signature on each such counterpart
were upon the same instrument. An electronic facsimile or photocopy of this
Agreement shall be deemed an original and may be admitted in evidence for all
purposes.

* * *

[Signature page follows on next page.]

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Buyer and Seller as of
the date first above written.

 

PENSON FINANCIAL SERVICES, INC. By:      

Name:

Title:

 

KNIGHT EXECUTION & CLEARING

SERVICES LLC

By:      

Name:

Title:

[Signature Page to the Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A: Indemnification Procedures

1. Promptly after the Party or Parties seeking indemnification (the “Indemnified
Party”) learns of any event or circumstance, including any claim by a third
party, that, in the reasonable judgment of the Indemnified Party, is reasonably
likely to give rise to indemnification under this Agreement, the Indemnified
Party shall deliver to the Party or Parties from which indemnification is sought
(the “Indemnifying Party”) a notice (a “Notice”) setting forth the matter giving
rise to indemnification hereunder, including, if known, the anticipated Losses;
provided, however, that any failure or delay by the Indemnified Party in
delivering a Notice to the Indemnifying Party shall not affect the Indemnified
Party’s right to indemnification under this Agreement, except to the extent that
the Indemnifying Party is prejudiced by such failure or delay.

2. In case the Indemnifying Party shall object to the indemnification of an
Indemnified Party in respect of any claim or in any Notice, the Indemnifying
Party shall, within ten business days after receipt by the Indemnifying Party of
such Notice, deliver to the Indemnified Party a written notice to such effect
and the Indemnifying Party and the Indemnified Party shall, within the
thirty-day period beginning on the date of receipt by the Indemnified Party of
such written objection, attempt in good faith to agree upon the rights of the
respective Parties with respect to each of such claims to which the Indemnifying
Party shall have so objected, and any agreement reached regarding their
respective rights with respect to any of such claims shall be set forth in a
written memorandum signed by the Parties. Should the Indemnified Party and the
Indemnifying Party be unable to agree as to any particular item or items or
amount or amounts, then the Indemnified Party and the Indemnifying Party may
submit such dispute to a court of competent jurisdiction.

3. Promptly after the assertion by any third party of any claim against any
Indemnified Party that, in the reasonable judgment of such Indemnified Party, is
reasonably likely to result in the incurrence by such Indemnified Party of
Losses for which such Indemnified Party would be entitled to indemnification
pursuant to this Agreement, such Indemnified Party shall deliver in accordance
with paragraph 1 of this Exhibit A to the Indemnifying Party a Notice which
shall include in reasonable detail a description of such claim (provided,
however, that any failure or delay by the Indemnified Party in delivering a
Notice to the Indemnifying Party shall not affect the Indemnified Party’s right
to indemnification under this Exhibit A, except to the extent that the
Indemnifying Party is prejudiced by such failure or delay) and such Indemnifying
Party may, at its option, assume the defense of the Indemnified Party against
such claim (including the employment of counsel, who shall be reasonably
satisfactory to such Indemnified Party, and the payment of expenses of such
counsel). Until the Indemnifying Party shall have so assumed the defense of the
Indemnified Party against such claim following the delivery of such Notice, the
Indemnified Party may, but shall not be obligated to, undertake the defense of
such claim on behalf of and for the account and risk of the Indemnifying Party,
and if such Indemnified Party is entitled to indemnification under this Exhibit
A, all reasonable legal and other expenses reasonably incurred by the
Indemnified Party shall be borne by the Indemnifying Party. Any Indemnified
Party shall have the right to employ separate counsel in any such action or
claim and to participate in the defense thereof, but the fees and expenses of
such counsel shall not be at the expense of the Indemnifying Party, and the
Indemnified Party shall not have the right to control such defense, unless
(i) the Indemnifying Party shall have failed, within twenty

 

B-1



--------------------------------------------------------------------------------

business days after receipt of a Notice in respect of such claim, to assume the
defense of such claim or to notify the Indemnified Party in writing that it will
assume the defense of such claim, (ii) the employment of such counsel has been
specifically authorized in writing by the Indemnifying Party at the Indemnifying
Party’s expense, (iii) the named parties to any such action (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party and such Indemnified Party shall have been advised in writing by counsel
that there may be one or more legal defenses available to the Indemnified Party
that are not available to the Indemnifying Party (provided that the Indemnifying
Party shall not be liable for the fees and expenses of more than one firm of
counsel for all Indemnified Parties, other than local counsel), (iv) the
Indemnified Party shall have been advised in writing by counsel that the
assumption of such defense by the Indemnifying Party would be inappropriate due
to an actual or potential conflict of interest (provided that the Indemnifying
Party shall not be liable for the fees and expenses of more than one firm of
counsel for all Indemnified Parties, other than local counsel) or (v) the
Indemnified Party determines in good faith that the Indemnifying Party is
reasonably likely to not have the financial resources necessary to appropriately
defend the applicable claim or to satisfy in full its indemnification
obligations hereunder. No Indemnifying Party shall be liable to indemnify any
Indemnified Party for any compromise or settlement of any such action or claim
effected without the consent of the Indemnifying Party (which consent shall not
be unreasonably withheld or delayed), but if settled with the consent of the
Indemnifying Party, or if there be final judgment for the plaintiff in any such
action, the Indemnifying Party shall indemnify and hold harmless each
Indemnified Party from and against any Loss or Losses by reason of such
settlement or judgment to the extent it is responsible to indemnify the
Indemnified Party, subject to the terms and conditions of Article IX and Exhibit
A. After any such claim has been filed or initiated, each Party shall make
available to the other Parties and their attorneys and accountants all pertinent
information under its control relating to such claim which is not confidential
or proprietary in nature or which is made available under the terms of a
confidentiality agreement or is delivered or obtained under appropriate
protective orders reasonably satisfactory to such Party, and the Parties agree
to render to each other such assistance as they may reasonably require of each
other in order to facilitate the proper and adequate defense of any such claim.
Notwithstanding anything to the contrary in this Exhibit A, no party shall have
the right to control or participate in any proceeding relating to Taxes imposed
on another party.

4. Within twenty business days of the determination of the amount of any
(i) Uncontested Claims (as defined below), (ii) claims for Losses covered by a
memorandum of agreement of the nature described in paragraph 2 of this Exhibit
A, (iii) claims for Losses the validity and amount of which have been the
subject of a judicial determination as described in such paragraph 2 or
(iv) claims for Losses the validity and amount of which shall have been the
subject of a settlement or judicial determination as described in paragraph 3 of
this Exhibit A (each of clauses (i)—(iv), a “Determination Event”), the
Indemnifying Party shall pay such determined amount to the Indemnified Party by
Wire Transfer to the bank account or accounts designated in writing by the
Indemnified Party, which designation shall be provided to the Indemnifying Party
not less than three business days prior to such payment. “Uncontested Claims”
shall mean any claims for Losses specified in any Notice to which an
Indemnifying Party shall not have objected in writing within twenty business
days following actual receipt of such Notice, if a second copy of such Notice is
delivered simultaneously (A) in the case of Seller, in person to Seller’s chief
executive officer, and (B) in the case of Buyer, in person to the individual
serving as the chief legal officer of Buyer.

 

B-2



--------------------------------------------------------------------------------

5. Buyer shall have the right to off-set from any payments otherwise due to
Seller under Section 2.5 the amount of any indemnity obligation of Seller under
this Agreement that is established to be owed by the Indemnifying Party under
paragraph 4 above. In the event that any indemnity claim has been asserted under
Article IX prior to the date of any such payment but prior to the time such
amount is so established to be owed, Buyer may withhold payment (but not in an
amount in excess of that asserted to potentially be so owed) until such
indemnity obligations is so established or there is a Determination Event
establishing that no such amount is owed.

 

B-3